Citation Nr: 1819588	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  09-36 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi
 
 
THE ISSUES
 
1.  Entitlement to service connection for a low back disorder.  
 
2.  Entitlement to service connection for a cervical disorder.  
 
3.  Entitlement to service connection for a left hip disability.  
 
4.  Entitlement to service connection for a right hip disability.  
 
5.  Entitlement to service connection for a left leg disability.  
 
6.  Entitlement to service connection for hypertension.  
 
7.  Entitlement to service connection for hemorrhoids.  
 
8. Entitlement to service connection for migraine headaches.  
 
9.  What initial evaluation is warranted for residuals of a left ankle sprain with chronic lateral instability?  

10.  Entitlement to a rating in excess of 10 percent for post-operative residuals of a left shoulder injury from November 13, 2007 through April 29, 2009 and from June 1, 2009 through December 16, 2015.  
 
11. Entitlement to an initial disability rating in excess of 20 percent for post-operative residuals of a left shoulder injury since December 17, 2015. 
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESSES AT HEARINGS ON APPEAL
 
The Veteran and his wife
 
 
ATTORNEY FOR THE BOARD
 
Harold A. Beach, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from February 1985 to April 1990.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from May 2008, September 2009, October 2009, April 2010, March 2013, April 2013, and May 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. In April 2012 and December 2016, the Board remanded certain claims for additional development and adjudicative action. 

The Veteran testified in support of his claim of entitlement to service connection for hemorrhoids during a videoconference hearing before another Veterans Law Judge in November 2011. That Veterans Law Judge is not available to participate in this case. Hence, in June 2016 the Veteran testified in support of his claim of entitlement to service connection for hemorrhoids, in addition to his other claims, during a videoconference hearing held before the undersigned in June 2016.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.
 
 
FINDINGS OF FACT
 
1.  A low back disorder, diagnosed primarily as degenerative disc disease, was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related to service or to a disability for which service connection has already been established.  
 
2.  A cervical spine disorder, diagnosed primarily as degenerative disc disease, was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related to service or to a disability for which service connection has already been established.  
 
3.  A left hip disability, diagnosed primarily as degenerative joint disease, was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related to service or to a disability for which service connection has already been established.  
 
4.  A right hip disability, diagnosed primarily as degenerative changes, was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related to service or to a disability for which service connection has already been established.  
 
5.  The presence of a chronic, identifiable left leg disability has not been established.  
 
6.  Hypertension was first manifested many years after service, and the preponderance of the evidence is against finding that it is in any way related to service or to a disability for which service connection has already been established.  
 
7.  Chronic hemorrhoids were first manifested in service.  
 
8.  Migraine headaches were first manifested many years after service and the preponderance of the evidence is against finding that they are in any way related to service or to a disability for which service connection has already been established.  
 
9.  For the period from November 13, 2007 through January 28, 2015, residuals of a left ankle sprain with lateral instability were productive of no more than moderate impairment.  
 
10.  Since January 29, 2015, residuals of a left ankle sprain with lateral instability have been productive of marked impairment.  
 
11.  For the periods from November 13, 2007 through April 29, 2009, and from June 1, 2009 through December 16, 2015, postoperative residuals of a left shoulder injury were manifested primarily by left shoulder pain, difficulty lifting or performing overhead activity, flexion from at least 0 degree to 60 degrees, and abduction from at least 0 degree to 61 degree.  
 
12.  Since December 17, 2015, postoperative residuals of a left shoulder injury  have been manifested primarily by continuing complaints or pain and weakness; flexion from 0 degrees to at least 70 degrees; abduction from 0 degrees to at least 60 degrees; and limited functional ability with repeated use over a period of time.  
 
 

CONCLUSIONS OF LAW
 
1.  A low back disorder is not the result of disease or injury incurred or aggravated in service, lumbar arthritis may not be presumed to have been so incurred, and a low back disorder is not caused or aggravated by a service connected disorder.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2017).
 
2.  A cervical disorder is not the result of disease or injury incurred or aggravated in service, cervical arthritis may not be presumed to have been so incurred, and a cervical disorder is not caused or aggravated by a service connected disorder.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310.
 
3.  A left hip disorder is not the result of disease or injury incurred or aggravated in service, left hip arthritis may not be presumed to have been so incurred, and a left hip disorder is not caused or aggravated by a service connected disorder.   38 U.S.C. §§ 1101, 1112, 1113, 1131, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310.
 
4.  A right hip disorder is not the result of disease or injury incurred or aggravated in service, right hip arthritis may not be presumed to have been so incurred, and a right hip disorder is not caused or aggravated by a service connected disorder.   38 U.S.C. §§ 1101, 1112, 1113, 1131, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310.
 
5.  A left leg disability is not the result of disease or injury incurred in service, nor is it the result of a disease or injury for which service connection has already been established.  38 U.S.C. §§ 1131, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.310.
 
6.  Hypertension is not the result of disease or injury incurred in or aggravated by service, nor may it be presumed to have been so incurred and it is not caused or aggravated by a service connected disorder.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017).
 
7.  Hemorrhoids were incurred in service.  38 U.S.C. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.
 
8.  Migraine headaches are not the result of disease or injury incurred in or aggravated by service, and they are not caused or aggravated by a service connected disorder..  38 U.S.C. §§ 1131, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303, 3.310.
 
9.  For the period from November 13, 2007 through January 28, 2015, the criteria for a rating in excess of 10 percent for residuals of a left ankle sprain were not met.  38 U.S.C. §§ 1155, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2017).
 
10.  Since January 29, 2015, residuals of a left ankle sprain have met the criteria for a 20 percent disability rating.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5271.
 
11.  For the periods from November 13, 2007 through April 29, 2009 and June 1, 2009 through December 16, 2015, the criteria for a rating in excess of 10 percent for postoperative residuals of a left shoulder injury were not met.    38 U.S.C. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5201-5203 (2017).
 
12.  Since December 17, 2015, the criteria for a rating in excess of 20 percent for postoperative residuals of a left shoulder injury have not been met.  38 U.S.C. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5201-5203.
 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Generally, the claimant has a responsibility to present and support a claim for VA benefits.  38 U.S.C. § 5107.  VA has a duty to notify the claimant of the information and evidence necessary to substantiate a claim for VA benefits and to assist claimants in obtaining that evidence.   38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  
 
The claimant must provide enough information to identify and locate the existing records supporting his claims, including the custodian or agency holding the records; the approximate time frame covered by the records; and, in the case of medical treatment records, the condition for which treatment was provided.  38 C.F.R. § 3.159.  
 
In this case, VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete his claims for service connection and for increased ratings.  VA then obtained identified and available evidence, conducted examinations, and provided the Veteran an opportunity for a hearing before the Board.  There is no evidence of any VA error in notifying or assisting the Veteran in the development of his claims; and therefore, the Board will proceed to the merits of the appeal.  
 
The Service Connection Claims
 
The Veteran seeks entitlement to service connection for low back, neck, hip, and left leg disabilities, as well as for hypertension, hemorrhoids, and migraine headaches.  During his June 2016 hearing he contended that these disorders were incurred in or aggravated by service, or that they were proximately due to or had been aggravated by a disorder for which service connection had already been established.  For example, he stated that his back, neck, hip and leg disorders were the result of an altered gait caused by his service-connected left ankle disorder.  He also argued that his hypertension was the result of severe pain associated with his left ankle and left shoulder disorders.  However, after carefully considering the Veteran's claims in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against those claims.  
 
The Veteran is competent to report his symptoms and what he experienced during and since his separation from service.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence to suggest that he is competent by training or experience to address the etiology of any claimed disability.  The question of an etiologic relationship between any current disorders and service or a service-connected disability involves a medical issue.  Thus, the question of etiology may not be competently addressed by lay evidence.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  
 
Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 
 
For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 
 
Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 
 
For certain disabilities, such as arthritis or hypertension, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the veteran's discharge from active duty.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  
 
Service connection may also be granted when the evidence shows that a particular disability is proximately due to or the result of a disability for which service connection has already been established.  38 C.F.R. § 3.310.  Any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will also be service connected.  Id.
 
Finally, service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  
 
The Low Back 
 
The Veteran's January 1985 service entrance examination report is negative for any complaints or clinical findings of a back disorder of any kind.  
 
In September 1985, the Veteran sustained a first degree or mild left ankle sprain in a motorcycle accident.  There were no findings of any back involvement or leg length discrepancy.  The following month, the Veteran aggravated his left ankle sprain playing basketball.  
 
In May 1986, the Veteran complained of a two week history of back pain in the area of his kidneys.  Although the examiner stated that the Veteran had a questionable back strain, there was no evidence of a chronic identifiable back disability, and the Veteran served his remaining three and a half years of service without any complaints or clinical findings of a back disorder of any kind.  Indeed, the report of his January 1990 examination for airborne training, and the report of his February 1990 service separation examination are negative for a low back disorder and the examiner found the Veteran physically qualified for airborne training, a finding incongruous with the presence of chronic, identifiable back pathology.  
 
A mild (less than one centimeter) leg length discrepancy was not reported until December 2007, when it was noted during a consultation with the VA Physical Medicine and Rehabilitation Service.  In July 2009, the VA Physical Medicine and Rehabilitation Service confirmed that the Veteran's left lower extremity was one-quarter inch shorter than his right.  
 
A low back disability was not manifested until November 2008, when a CT scan revealed degenerative changes.  That scan was performed at the Jeff Anderson Regional Medical Center.  
 
The presence of a low back disability was confirmed during VA treatment in November 2009.  An MRI revealed disc disease at L5-S1 including disc osteophyte complex involving the right lateral recess and right S1 nerve root.  More recent VA treatment records, such as those dated in May 2017, continue to show the presence of lumbar degenerative disc disease.  
 
The normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  

In February 2010, the Veteran was examined by a VA orthopedic surgeon to determine the nature and etiology of the Veteran's low back disability.  The Veteran contended that he received improper medical care for his left ankle injury in service resulting in the left leg being shorter than the right.  Although the VA examiner acknowledged the left lower extremity was one-quarter inch shorter than his right, the examiner found no documentation which would support the Veteran's contention.  The examiner stated that an ankle sprain, such as the Veteran had had in service, would not result in a leg length discrepancy.  The examiner noted that many people walked around with limb length discrepancies of which most are not even aware.  Further, the examiner stated that the medical literature did not show any consistent relationship between unequal leg length and low back pain.  In addition, the VA orthopedic surgeon stated that he could find no evidence in the record that the Veteran had a back condition which had a causal or aggravating relationship to residuals of a  left ankle sprain with chronic lateral instability.  Other than unsupported lay testimony, the Veteran has presented no evidence to refute those findings or to otherwise substantiate his claim of a relationship between his current low back disability and service, or between his low back disability and his service-connected left ankle disorder.  
 
Absent evidence of a chronic, identifiable back disability in service, and absent competent evidence of a relationship between his current back disability and a service-connected disability, the Veteran does not meet the criteria for service connection on a direct or secondary basis.  Accordingly, service connection is not warranted.  
 
The Hips
 
During VA treatment in December 2007, the Veteran reported a history of hip pain since his 1985 motorcycle accident in service.  In the alternative, he contended that his hip disabilities were the result of an antalgic gait associated with his service-connected left ankle disability, or his leg length discrepancy claimed as a result of service.  
 
The Veteran's service medical records are negative for any complaints or clinical findings of a hip disorder of any kind.  
 
The Veteran first complained of left hip pain during VA treatment in December 2007.  In November 2008, X-rays taken at the Jeff Anderson Regional Medical Center revealed mild degenerative changes in the symphysis pubis and both hips.  There were no findings that either hip disability was in any way related to service.  As above, the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  Maxson.  
 
In February 2010, the Veteran was examined by a VA orthopedic surgeon, in part to determine the nature an etiology of any left hip disability found to be present.  Based on the examination and a review of all the evidence of record, the examiner could find no evidence that the Veteran had a left hip condition which had a causal relationship to his residuals of a left ankle sprain.  There also was no evidence that a left hip disorder had been aggravated by a  service-connected disability.  
 
In February 2013, a different VA examiner evaluated the Veteran to determine the nature and etiology of any right hip disability found to be present.  The diagnosis was degenerative joint disease of the right hip.  The Veteran requested service connection for right hip condition secondary to service connected left ankle condition.  According to the Veteran, his right hip had gradually become worse with time.  He contended that his left ankle condition has caused his left leg to be shorter than right leg and thus has caused undo stress on right hip.  
 
However, the VA February 2013 examiner reviewed the medical literature and noted that there was no clear evidence to suggest that an injury to one lower extremity would have any significant impact on the opposite uninjured limb, unless the injury resulted in major muscle or nerve damage, or partial or complete paralysis of the damaged leg, and/or shortening of the injured lower extremity resulting in a limb length discrepancy of more than four or five centimeters (approximately one and a half to two inches) so that the individual's gait pattern has been altered to the extent that there was a clinically obvious lunch type gait, that is a significant limp.  
 
In this case, the shortening of the Veteran's left lower extremity is less than one-half inch, and the evidence does not show that he has a clinically obvious significant limp or that it is in any way related to service or to his service-connected residuals of a left ankle sprain.  Moreover, there is no competent evidence that the injury resulted in major muscle or nerve damage or partial or complete paralysis of the damaged left ankle.  
 
In sum, the preponderance of the evidence is against the Veteran's claim for service connection for either hip.  A disability affecting either hip was not demonstrated in service or for many years thereafter; and the competent evidence of record is against a finding that either hip disorder is in any way related to service or to a service-connected disability.  Accordingly, service connection is not warranted on a direct, presumptive, or secondary basis.  
 
The Left Leg 
 
The report of the Veteran's service entrance examination is negative for any complaints or clinical findings of a left leg disorder of any kind.  
 
In September 1985, when the Veteran sprained his left ankle in a motorcycle accident, the Veteran suggested that he had also sustained a left leg injury.  However, a chronic, identifiable left leg disability was not reported.  
 
In April 1987, it was noted that the Veteran had shin splints.  There was no evidence, however, that they were chronic in nature, and the Veteran did not have any complaints or clinical findings of shin splints or other left leg injury for his remaining three years of service.  
 
During VA treatment from March 2009 through February 2010, the Veteran complained of leg pain.  
 
In February 2010, the Veteran was seen for a VA examination.  Following that examination the VA examiner stated, based on his review of all the evidence of record, that he could find no evidence that the Veteran had a left leg condition which had a causal relationship to his residuals of a left ankle sprain with chronic lateral instability.  Further, the examiner  could find no evidence that the appellant had a left leg disorder which had  increased in  pathology due to service or to the Veteran's service-connected left ankle condition.  Indeed, there was no diagnosis of a chronic, identifiable left leg disability.  
 
Since February 2010, the Veteran has continued to complain of left leg pain.  However, there has been no diagnosis of a chronic, identifiable left leg disorder, other than the left ankle disorder for which service connection has already been established.  
 
Absent findings of a current left leg disability, the Veteran does not meet the criteria for service connection.  Accordingly, service connection is not warranted, and the appeal is denied.
 
Cervical Spine 

During his June 2016 hearing the Veteran testified that his cervical spine disability was, primarily, the result of an altered gait associated with shortening of the left leg and/or residuals of a left ankle sprain with lateral instability. 
 
The Veteran's service medical records are negative for any complaints or clinical findings of a cervical spine disorder.  
 
During VA treatment in April 2008, the Veteran was treated for complaints of neck pain radiating down his arm.  X-rays of cervical spine were normal.  
 
During a VA examination in May 2014, the Veteran was found to have cervical degenerative arthritis confirmed by imaging studies. The VA examiner opined that it was less likely than not due to service or to any service-connected disability.  The examiner found no documentation of a nexus between the ankle injury and the cervical spine.  
 
Although X-rays taken at the VA in May 2017 also confirmed the presence of cervical degenerative disc disease, the Veteran has presented no competent evidence to support his assertion that his cervical spine disorder is in any way related to service or to a disorder for which service connection has already been established.  
 
Absent competent evidence of a chronic, identifiable cervical spine disability in service, and absent evidence of a nexus between the current cervical spine disability and service or to a disability for which service connection has already been established; the Veteran does not meet the criteria for service connection on a direct, presumptive or secondary basis.  Accordingly, service connection is not warranted.  
 
Hypertension
 
For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2017).  
 
The report of the Veteran's service entrance examination is negative for any complaints or clinical findings of hypertension.  His blood pressure was 120/50.
 
In June 1986, the Veteran reported a five month history of nosebleeds, and the diagnosis was nosebleed hypertension.  However, the Veteran's service medical records show that his systolic readings were consistently below 140 and his diastolic readings were consistently below 90.  Indeed, over a period of four days in June 1986, his blood pressure readings were 140/80, 122/80, and 120/80; and for the remaining four years of service they remained within normal limits for VA purposes to include at a January 1990 physical examination for airborne training.  
 
During VA treatment in March 2009, the Veteran denied the presence of hypertension.  In November 2010, the Veteran had an isolated elevated blood pressure reading of 130/105; however, essential hypertension was not shown as an active problem until January 2012, many years after service.  As above, the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for hypertension for many years after service is probative evidence against the claim.  Maxson
 
Following a March 2014 VA examination the examiner opined that it was less likely than not that hypertension was the result of the pain associated with his service-connected disabilities.  The examiner noted that the Veteran had been diagnosed with hypertension, chronic low back pain and shoulder pain.  The examiner noted that prior to 2009, the Veteran's blood pressure readings had been within normal limits and that he had not been on antihypertensive medications.  The examiner  further noted that the painful situations he had been claiming for the prior two years had been from his chronic low back condition, a non-service related condition.  The VA examiner acknowledged that stressful situations could cause an individual's blood pressure to spike temporarily but that there was no medical evidence that pain alone caused long-term high blood pressure.  The Veteran has presented no competent evidence to the contrary; and, therefore, the Board finds the preponderance of the evidence against a finding that the Veteran's hypertension is proximately due to or has been permanently aggravated by his service-connected by pain associated with his service connected left ankle and/or left shoulder disorders.
 
Absent competent evidence of chronic hypertension in service, absent competent evidence of compensably disabling hypertension within a year of separation from active duty, and absent competent evidence of a nexus between hypertension service or to a disability for which service connection has already been established, the Veteran does not meet the criteria for service connection on a direct, presumptive or secondary basis.  Accordingly, service connection is not warranted.  
 
Hemorrhoids 
 
The Veteran's medical records show that he was treated for hemorrhoids in service in 1988 and after service in 2003.  On two occasions, he reported that hemorrhoids had been present prior to service.  
 
The Veteran filed his claim of entitlement to service connection for hemorrhoids in December 2007.  
 
In September 2008, a colonoscopy revealed grade one hemorrhoidal plexus enlargement with a colon polyp which was removed.  The Veteran was prescribed a daily fiber supplement for hemorrhoids and a repeat colonoscopy was recommended in two or three years.
 
During a January 2015 VA examination, the examining physician noted that the Veteran had had hemorrhoids in 2008.  
 
Following a review of the record in February 2015, a second VA physician confirmed the Veteran does not have any "current" objective evidence of hemorrhoids.  
 
Absent a current diagnosis of hemorrhoids, the AMC denied the Veteran's claim for service connection.  However, the evidence is in relative equipoise with respect to the question whether the Veteran had manifestations of hemorrhoids as late as September 2008.  Because that finding was after the Veteran had filed his claim for service connection, it satisfied the criteria for evidence of a current hemorrhoid disorder.  McClain v. Nicholson, 21 Vet. App. 319 (2007). Therefore, resolving reasonable doubt in favor of the Veteran, service connection for hemorrhoids is warranted.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  
 
Headaches 
 
In his January 1985 entrance physical history report denied that he then had, or had ever had, frequent or severe headaches.  On examination there were no findings of headaches, and his head, face, neck, and scalp, and neurologic processes were found to be normal.  Thus, the Veteran is presumed to be in sound condition at the time he entered service.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).  That finding may only be overturned by clear and unmistakable evidence demonstrating that a chronic headache disorder existed prior to service.  Id.  VA bears the burden of proof to rebut the presumption.  Kinnaman v. Principi, 4 Vet. App. 20 (1993).  
 
The report of the Veteran's September 1985 motorcycle accident is negative for headaches.  
 
In February 1986, the Veteran reported a headache in association with an upper respiratory infection.
 
During an April 1988 neurologic consultation the Veteran reported a twelve year history of recurrent classic migraine headaches which occurred once or twice a year.  In August 1988, he was again treated for migraine headaches.  It was noted that he had had no history of head trauma.  In October 1989, the Veteran reported that he had experienced headaches since he was ten years old.  
 
During a January 1990 examination for airborne training, the Veteran reported that his health was good except for migraine headaches.  On examination, his head, face, neck, and scalp were found to be normal, as were his neurologic processes.  The examiner reported that the Veteran's headaches were not a problem and found the Veteran qualified for airborne training. 
  
During his February 1990 separation examination the Veteran's head, face, neck, and scalp were, again, found to be normal, as were his neurologic processes.   
 
During VA treatment in December 2007, it was noted that the Veteran had a history of migraine headaches and that he has continued to receive treatment for migraine headaches.  He denied having a migraine over the prior two years, but did note scintillating scotomata.  The appellant's migraines were judged to be stable.
 
In February 2013, the Veteran was examined by VA board-certified neurologist to determine the nature and etiology of his headaches.  On examination the Veteran reported that headaches started in service in 1985 when he was involved in a motorcycle accident.  While the service medical records show that such accident occurred, the service treatment records are negative for any complaints or clinical finding of headaches or a head injury in that accident.  The examiner further noted that the Veteran's service medical records suggested the onset of headaches during the appellant's youth but that they did not support the presence of a post-traumatic headache disorder.  The examiner stated that the interval between the Veteran's motorcycle accident and headaches had been too long, and the examiner found no evidence of head injury which might be expected to materially alter the Veteran's migraine disorder.  The examiner stated that the medical records indicated that the Veteran's migraine had not become frequent until the prior four years.  
 
While the Veteran has reported a history of migraine headaches prior to service, there is no competent evidence to corroborate his report.  Migraine headaches were not reported until he had been on active duty for three years, and then, the examiner's reports of headaches prior to service were based solely on the history reported by the Veteran.  A bare conclusion, even one written by a medical professional, without a factual predicate in the record does not constitute clear and unmistakable evidence sufficient to rebut the statutory presumption of soundness.  Miller v. West, 11 Vet. App. 345 (1998).  Therefore, the Veteran is presumed to have entered active duty without a chronic headache disorder.  Hence, the Board will consider whether his current headache disorder was first manifested in service.  

Despite the current diagnosis, the absence of any medical records of a diagnosis or treatment of migraine headaches for 17 years after service is probative evidence against the claim.  Maxson.  Moreover, the examiner noted that 50 percent of cases of migraine headaches were familial in nature and that both of the Veteran's parents, all of his siblings, and his son had had migraine headaches.  Given the very strong family history of migraine and long delay in the increased severity/frequency of the Veteran's headaches since service, the examiner opined that it was unlikely that service had caused the appellant's headaches.  Other than his own lay statements, the Veteran has not provided any competent evidence to the contrary.  Indeed, the preponderance of the evidence is against a finding of a nexus to service.  Accordingly, entitlement to service connection for headaches is not warranted, and appeal is denied.  
 
The Increased Rating Claims
 
The Veteran claims entitlement to increased ratings for his left shoulder and left ankle disabilities.  
 
Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the VA Schedule for Rating Disabilities.  38 U.S.C. § 1155, 38 C.F.R. Part 4 (2017).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  
 
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 
 
In determining the adequacy of assigned disability ratings, consideration must be given to factors affecting functional loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include a lack of normal endurance and functional loss due to pain and pain on use, specifically limitation of motion due to pain on use including that experienced during flare ups.  38 C.F.R. § 4.40.  Consideration must also be given to weakened movement, excess fatigability, and incoordination, as well as the effects of the disability on the veteran's ordinary activity.  38 C.F.R. § 4.10, 4.45. 
 
During the course of an appeal, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Similarly, when service connection is granted and an initial rating award is at issue, separate ratings can be assigned for separate periods from the time service connection became effective.  Fenderson v. West, 12 Vet. App. 119 (1999).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 
 

The Left Ankle 
 
The Veteran's left ankle disability is rated in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5271.  A 10 percent rating is warranted for moderate limitation of motion, while a 20 percent rating is warranted for marked limitation of motion.  
 
The  terms "moderate" and "marked" are  not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R.  § 4.6 (2017).  
 
The standard range of motion of an ankle is to 20 degrees of dorsiflexion and to 45 degrees of plantar flexion.  38 C.F.R.  § 4.71, Plate II (2017).
 
A review of the evidence discloses that from December 2007 through December 2014, the Veteran's service-connected left ankle disability was manifested primarily by complaints of pain and giving way which caused problems with prolonged standing or walking.  However, treatment records such as those from VA in December 2007 and January 2010, the Jeff Anderson Regional Medical Center in November 2008, and reports of VA examinations in July 2009 and February 2013, show that his range of left ankle motion was generally full.  There was no evidence of pain on left ankle motion and no additional limitation of motion after repetitive testing.  Although the Veteran  reportedly walked with a cane, there was no swelling or evidence of deformity, heat, redness, weakness, muscle atrophy of disuse, diminished muscle tone, or incoordination.  The Veteran was independent in his activities of daily living, and the examiner stated that there would be no impairment upon employment secondary to the left ankle disability.  In addition, there was no evidence of marked disability.  Such manifestations did not meet or more nearly approximated the criteria for a rating higher than 10 percent prior to November 13, 2007.
 
More recent records, such as the reports of VA examinations performed in January 2015, December 2015, and April 2017 show that in addition to complaints of pain and giving way, the Veteran now has a limitation of left ankle motion.  Dorsiflexion was from 0 degrees to 10 degrees and plantar flexion was from 0 degrees to 25 degrees.  

In December 2015, the examiner stated that pain, weakness, fatigability or incoordination significantly limited the Veteran's functional ability with repeated use over a period of time and during flare-ups.  The Veteran stated that during flare-ups the ankle burned and swelled, and that he was unable to put much weight on the ankle.  In addition, there was objective evidence of lateral instability compared to the right, and it was noted that the Veteran walked with an antalgic gait.  Although the left ankle strength remained generally full with no evidence of muscle atrophy, the Board finds that on balance, the increased symptomatology meets or more nearly reflects the criteria for marked impairment of the left ankle.  At the very least, there is an approximate balance of evidence both for and against the claim that his left ankle disability has increased in severity since January 2015.  Under such circumstances reasonable doubt is resolved in favor of the Veteran, and the case will be decided on that basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. Accordingly, a 20 percent rating is warranted for the service-connected left ankle disorder, effective January 29, 2015.  To that extent, the appeal is allowed. 
 
The Left Shoulder  
 
The Veteran seeks entitlement to a rating in excess of 10 percent for residuals of a left shoulder injury, effective November 13, 2007 through April 29, 2009 and from June 1, 2009 through December 16, 2015.  During the period from April 30, 2009 through May 31, 2009, he received a temporary total rating due to a period of convalescence following left shoulder surgery.  That temporary total rating is not at issue here.
 
In evaluating impairment of the upper extremities, it is important to determine the major or dominant upper extremity.  Impairment of a major upper extremity can frequently result in a rating higher than that assignable for impairment of the minor upper extremity.  38 C.F.R. § 4.69.  In this case, the Veteran is right-handed.  Thus, his left shoulder is part of his minor upper extremity.  
 
The Veteran's left shoulder disability is rated in accordance with 38 C.F.R. § 4.71a, Diagnostic Codes 5201 and 5203.  A 20 percent rating is warranted when motion of the minor arm can be accomplished to shoulder level or to midway between the side and shoulder level.  A 30 percent rating is warranted when motion of the minor arm is limited to 25 degrees from the veteran's side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  
 
Impairment of the clavicle or scapula is rated in accordance with the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5203.  A 10 percent rating is warranted for malunion of the minor clavicle or scapula or nonunion without loose movement.  A 20 percent rating is warranted for nonunion of the minor clavicle or scapula with loose movement or for dislocation of the minor scapula.  
 
VA medical records, dated from December 2007 through April 29, 2009 show that the Veteran was followed for a left shoulder disability.  He reported pain with lifting and overhead activity.  His range of left shoulder motion included flexion from 0 degrees to 150 degrees, abduction from 0 degrees to 150 degrees, and external rotation from 0 degrees to 62 degrees.  X-rays from November 2007 revealed a slight angular deformity of the distal clavicle, likely due to an old injury.  There was, however, no evidence of malunion or nonunion of the clavicle or scapula, and no evidence of loose movement or dislocation.  Moreover, the Veteran was found to be independent in the performance of his activities of daily living.  There was no evidence that left shoulder motion was limited between shoulder level and midway between the side and shoulder level.  Such limitations were contemplated by the 10 percent rating then in effect; and, therefore, that rating will be confirmed and continued.  
 
For the period from June 1, 2009 through December 16, 2015, the Veteran continued to report left shoulder pain and difficulty lifting or performing overhead activity.  Reports of VA examinations performed in July 2009 and January 2015 and VA treatment records, dated from September 2009 through October 2010, show that the Veteran was followed for a left shoulder disability.  His VA physical therapy record from July 2010 showed  that his range of left shoulder motion included flexion from  0 to 60 degrees, abduction from 0 degree to 61 degrees with significant pain.  However, the preponderance of the evidence such as the January 2015 VA examination report showed left shoulder flexion from 0 to 100 degrees and abduction from 0 degrees to 110 degrees.  While the Veteran continued to show slight prominence of the acromioclavicular joint, there remained no evidence of malunion or nonunion of the clavicle or scapula and no evidence of loose movement or dislocation.  As above, the Veteran continued to be independent in the performance of his activities of daily living.  Whether rated under Diagnostic Code 5201 or 5203, such limitations continued to contemplated by the 10 percent rating then in effect; and, therefore, that rating will be confirmed and continued.  
 
Since December 17, 2015, the Veteran's left shoulder disability has been manifested primarily by continuing complaints of pain and weakness.  VA examination in December 2015 and January 2017 show that he continues to be able to flex his left shoulder from 0 degrees to at least 70 degrees and to abduct his shoulder from 0 degrees to at least 60 degrees.  In December 2015, the examiner opined the Veteran's pain, weakness, fatigability or incoordination significantly limited his functional ability with repeated use over a period of time.  His left shoulder strength was 4/5 without atrophy, and there was tenderness to palpation. However, there was no crepitus, instability, deformity, malunion, or non-union, and the Veteran did not use any assistive devices for his left shoulder.  There was no atrophy or instability in either shoulder.  The examiner opined that the Veteran was precluded from employment involving sweeping, mopping, lifting, carrying weight, and operating levers on fork lift.  On balance, such findings do not exceed the schedular criteria for the 20 percent rating currently in effect.  That is the highest schedular rating applicable to the Veteran's current symptoms.  In order to obtain a higher schedular evaluation, he would need to demonstrate ankylosis of the scapulohumeral articulation.  38 C.F.R. § 4.71a, Diagnostic Code 5200.  Given that the appellant continues to show movement in several plane is not present.  Accordingly, the 20 percent rating in effect since December 17, 2015 is also confirmed and continued.  
 

Additional Considerations
 
Finally, VA has considered the possibility of referring this case to the Director of the VA Compensation and Pension service for extraschedular consideration.  38 C.F.R. § 3.321 (2017).  However, the symptoms presented by the Veteran's left ankle and left shoulder disabilities are fully contemplated by the rating schedule.  There is no evidence either disability picture is exceptional when compared to other veterans with the same disorders, and the rating schedule provides for higher ratings for increased symptoms.  Thus, the Board finds no evidence warranting a referral of this claim for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
 
ORDER
 
Entitlement to service connection for a low back disorder is denied.  
 
Entitlement to service connection for a cervical spine disorder is denied.  .  
 
Entitlement to service connection for a left hip disability is denied.  
 
Entitlement to service connection for a right hip disability is denied.  
 
Entitlement to service connection for a left leg disability is denied.  
 
Entitlement to service connection for migraine headaches is denied.  
 
Entitlement to service connection for hemorrhoids is granted.  
 
Entitlement to service connection for hypertension is denied.  
 
For the period from November 13, 2007 through January 28, entitlement to an initial disability rating in excess of 10 percent for status post left ankle sprain with chronic lateral instability is denied.  
 
Effective January 29, 2015, entitlement to a 20 percent rating for residuals of a left ankle sprain with chronic lateral instability is granted, subject to the law and regulations governing the award of monetary benefits.  
 
Prior to December 17, 2015, entitlement to an initial disability rating in excess of 10 percent for the post-operative residuals of a left shoulder injury is denied.  
 
Effective December 17, 2015, entitlement to a rating in excess of 20 percent for post-operative residuals of a left shoulder injury is denied.  
 



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


